Case 3:18-cv-17224-FLW-DEA Document 2 Filed 12/14/18 Page 1 of 2 PageID: 26




                        IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY
____________________________________
THERESA G. ROSNER and DANIEL E.                :
ROSNER,                                        :
                                               :
                        Plaintiffs,            :
                                               :
                vs.                            : CIVIL ACTION NO.: ___________________
                                 :
HMS HOST TOLLROADS, INC. d/b/a                :
JOYCE KILMER SERVICE AREA; NEW :
JERSEY TURNPIKE AUTHORITY and/or :
ABC, INC., (1-5), Fictitious names and/or :
XYZ CORP., (1-5), Fictitious names and/or :
JOHN DOE (1-5), Fictitious names,             :
individually, jointly Severally and/or in the :
alternative,                                  :
                                              :
                        Defendants


                           DISCLOSURE STATEMENT FORM

Please check one box:

               The nongovernmental corporate parties,                   in the above listed civil
               action does not have any parent corporation and publicly held corporation that
               owns 10% or more of their stock.
               The nongovernmental corporate party, HMSHost Tollroads, Inc., in the above
               listed civil action is a wholly owned subsidiary of Autogrill S.p.A.




Date: 12/14/18                        Signature:
                                      Counsel for:   Defendant, HMSHost Tollroads, Inc.




12277660-1
Case 3:18-cv-17224-FLW-DEA Document 2 Filed 12/14/18 Page 2 of 2 PageID: 27




Federal Rule of Civil Procedure 7.1 Disclosure Statement
         (a) WHO MUST FILE: NONGOVERNMENTAL CORPORATE PARTY. A nongovernmental
corporate party to an action or proceeding in a district court must file two copies of a statement
that identifies any parent corporation and any publicly held corporation that owns 10% or more
of its stock or states that there is no such corporation.
         (b) TIME FOR FILING; SUPPLEMENTAL FILING. A party must:
                 (1)     file the Rule 7.1(a) statement with its first appearance, pleading, petition,
                         motion, response, or other request addressed to the court, and
                 (2)     promptly file a supplemental statement upon any change in the
                         information that the statement requires.




12277660-1
